         Case 1:18-cr-00509-GBD Document 293 Filed 05/10/19 Page 1 of 6
                                          U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York

                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007


                                                       May 10, 2019

BY ECF

The Honorable George B. Daniels
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Matiss Puke, 18 Cr. 509 (GBD)


Dear Judge Daniels:

        The defendant in this case, Matiss Puke (“Puke” or “the defendant”), is scheduled to be
sentenced on April 16, 2019, having pled guilty to conspiracy to commit wire fraud. The
Government respectfully submits this letter in advance of the sentencing. In a plea agreement
between the parties, the Government and the defendant stipulated to a United States Sentencing
Guidelines range of 21 to 27 months’ imprisonment (the “Guidelines Range”). For the reasons set
forth below, the Government submits that a sentence within the Guidelines Range would be
sufficient but not greater than necessary to serve the legitimate purposes of sentencing.

   A. Offense Conduct

       1. The Fraud Scheme

        This case involves a wire fraud and money laundering conspiracy by a network of
individuals located in the United States and overseas. The conspiracy has targeted victims
principally through variations on an internet fraud: a member of the conspiracy posts an
advertisement for a car, boat, tractor, kitchen appliance, or other singular, big-ticket items for sale
on the internet. (United States Probation Presentence Investigation Report (“PSR”) ¶¶ 11, 12.)
These advertisements are typically posted on well-known websites involving either auctions or
direct sales, such as eBay or Craigslist. (Id.) Though posted on sites where unaffiliated sellers
can attempt transactions, the conspiracy often fraudulently utilizes the names, logos, and business
pedigree of legitimate businesses to give the veneer of credibility to the advertisements, and take
advantage of positive reviews attributed to the true businesses. (Id.)

        After a prospective victim makes an inquiry in response to an advertisement, the members
of the conspiracy controlling the fake advertisements negotiate with the buyers, typically via email.
(Id. ¶ 13.) The conspirators and victims come to an agreement, at which point the conspirators
provide wiring instructions to the victims. (Id.) Maintaining the illusion of legitimacy,
         Case 1:18-cr-00509-GBD Document 293 Filed 05/10/19 Page 2 of 6
                                                                                            Page 2


conspirators suggest an arms-length transaction by directing victims to third-party bank accounts,
which are either corporate or business accounts. (Id.) Those accounts are opened at the banks in
the names of shell corporations established for the purpose of furthering the fraud. (Id. ¶ 15.)
Once recruited by the conspiracy, members responsible for the bank accounts are named as the
principals of the shell corporations, and in turn open accounts at multiple banks to await transfer
of victim funds as directed by the co-conspirators controlling the online advertisements. (Id.)

         Victims then wire funds into the shell corporation bank accounts, believing they are
transmitting funds in order to, for example, purchase a classic automobile and pay for its
transportation. (Id. ¶¶ 12-13.) Next, conspirators who have established the bank accounts are
alerted to the money transfers by other members of the scheme. On the same day of the transfer
or the following day, members of the scheme controlling bank accounts head to the banks and
begin withdrawing funds. (Id. ¶ 17.) The withdrawals are made in cash, from both ATMs and the
tellers at bank counters. (Id.) Participants in the scheme would be informed of the amount of the
victim transfer, name of the victim, and the item these victims believed they would be purchasing.
Such information would be needed in case bank employees inquired into the legitimacy of the
transfer.

       During this short period, victims are unaware that their funds are being drained, and the
overriding goal of the conspirators is to take all the money before the funds can be frozen and
otherwise stopped. To accomplish this, conspirators will withdraw funds from numerous bank
branches in rapid succession, frequently on the same day. After funds are withdrawn, money is
then distributed among the conspiracy in various ways, including via wiring, transfer to
cryptocurrency, or physical transportation, principally from within the United States back to
Europe. (Id.) Victims do not ever receive the items they believed they were purchasing, and are
generally unable to recoup their funds once the money has been withdrawn from the accounts. (Id.
¶ 16.)

       2. The Defendant’s Conduct

       Puke was a member of the conspiracy who opened bank accounts in the name of a shell
corporation and withdrew victim funds. (Id. ¶ 21.) Puke is a native of Latvia and arrived in the
United States on February 21, 2018. (Id.) Shortly after his arrival in the United States, a shell
corporation named Pukerton Corp. was opened in his name, on March 8, 2018. (Id.) Puke opened
bank accounts in Pukerton Corp.’s name at Chase, Bank of America, TD Bank, and Wells Fargo.
(Id.) Beginning within days of opening these accounts, the defendant received victim funds in
each of the Pukerton Corp. accounts and began withdrawing them. (Id.)

        In total, Puke received wire transfers from victims of the scheme totaling at least $144,300,
and successfully withdrew at least $125,600 of those victim funds. (Id.) In one example, on April
6, 2018, Puke’s Pukerton Corp. business banking account at Bank of America received a $40,000
transfer from a single victim. (Id. ¶ 22.) Starting on the same day and continuing on April 9, 2018,
the defendant made three separate transactions to withdraw the entirety of those funds at three
different bank branches. (Id.)
         Case 1:18-cr-00509-GBD Document 293 Filed 05/10/19 Page 3 of 6
                                                                                           Page 3


        Puke lived in a house in Florida with other individuals involved in the same fraud scheme—
Karliss Vitols, a co-defendant in the instant case, and Ivars Ozols and Madars Jankevics. Ozols
and Jankevics were arrested on April 18, 2018 on charges stemming from the fraud scheme. Ozols
and Jankevics have both pleaded guilty and been sentenced in the case United States v. Mors et
al., 16-CR-692 (S.D.N.Y.), currently pending before the Honorable Jesse M. Furman. Puke
continued to engage in the fraud activity following Ozols’s and Jankevics’s arrest. His Pukerton
Corp. account received a $30,000 transfer on April 23, 2018, and he withdrew $23,800 on April
24, 2018 at three different bank branches.

        The individuals who had wired money into the Pukerton Corp. accounts became aware of
the fraud only after it was too late. These victims believed they were purchasing real items, having
communicated with ostensibly legitimate businesses and individuals. In reality, they were
deceived and, as the copious victim statements make clear, the actions of the defendant and his co-
conspirators caused real and traumatic harm to their victims.

       3. The Status of Co-Defendants’ Cases

        Over two dozen co-conspirators have been charged in the case pending before this Court
to date. Several of Puke’s co-defendants have been convicted and are awaiting sentence by the
Court, and three have been sentenced to date: (i) Aleksei Livadnyi to 27 months’ imprisonment,
(Dkt. 249); (ii) Durra Mehdiyeva to 18 months’ imprisonment, (Dkt. 267); and (iii) Melvut Yazici
to 22 months’ imprisonment, (Dkt. 276). Co-defendants who have pleaded guilty and are awaiting
sentence by the Court include Miraga Gulijev, Ielyzaveta Nazina, Ketevan Sepiashvili, Igor
Kalinitchev, and Yelena Kudaibergenova.

        Of the sentenced defendants, the amount the defendant withdrew from his bank accounts
is most similar to the amount Mehdiyeva withdrew, but like Livadnyi, the defendant engaged in
the fraud immediately upon arrival in the United States. Puke entered the United States in late
February 2018, incorporated a shell corporation in early March 2018, and opened three bank
accounts on March 22, 2018—only one month after arriving in the U.S. Puke’s participation in
the scheme also appears to have been cut short only by a number of external factors—closure of
two of his bank accounts for fraud, the arrest of Ozols and Jankevics on similar federal charges,
and his arrest on May 28, 2018 by Michigan authorities.

   B. The Plea and Guidelines Calculation

       On May 28, 2018, Puke and co-defendant Karliss Vitols were arrested in Florida based on
charges brought in Michigan related to one of Vitols’s victims in the instant case. (PSR ¶ 49.)
Michigan authorities dismissed the case in September 2018 in favor of the federal offense, and
Puke was writted to the Southern District of New York, arriving on October 31, 2018. (Id. ¶¶ 23,
49.)

       On January 10, 2019, pursuant to a plea agreement, Puke pleaded guilty to conspiracy to
commit wire fraud, as charged in the Indictment. (Id. ¶ 5.) The plea agreement provides for a
Guidelines Range of 21 to 27 months’ imprisonment based on an offense level of 16 and a criminal
         Case 1:18-cr-00509-GBD Document 293 Filed 05/10/19 Page 4 of 6
                                                                                              Page 4


history category of I. (Id. ¶ 6) The plea agreement’s Guidelines calculation is in accord with the
PSR. (See id. ¶¶ 30-41.)

   C. Discussion

           1. Applicable Law

        As the court is aware, the Guidelines still provide important guidance to the Court
following United States v. Booker, 543 U.S. 220 (2005), and United States v. Crosby, 397 F.3d
103 (2d Cir. 2005). Indeed, although Booker held that the Guidelines are no longer mandatory, it
also held that they remain in place and that district courts must “consult” the Guidelines and “take
them into account” when sentencing. Booker, 543 U.S. at 264. As the Supreme Court stated, “a
district court should begin all sentencing proceedings by correctly calculating the applicable
Guidelines range,” which “should be the starting point and the initial benchmark.” Gall v. United
States, 552 U.S. 38, 49 (2007).

        After that calculation, however, a sentencing judge must consider seven factors outlined in
Title 18, United States Code, Section 3553(a): (1) “the nature and circumstances of the offense
and the history and characteristics of the defendant”; (2) the four legitimate purposes of sentencing,
as set forth below; (3) “the kinds of sentences available”; (4) the Guidelines range itself; (5) any
relevant policy statement by the Sentencing Commission; (6) “the need to avoid unwarranted
sentence disparities among defendants”; and (7) “the need to provide restitution to any victims,”
18 U.S.C. § 3553(a)(1)-(7). See Gall, 552 U.S. at 50 & n.6.

        In determining the appropriate sentence, the statute directs judges to “impose a sentence
sufficient, but not greater than necessary, to comply with the purposes” of sentencing, which are:

               (A)     to reflect the seriousness of the offense, to promote respect for the law, and
                       to provide just punishment for the offense;
               (B)     to afford adequate deterrence to criminal conduct;
               (C)     to protect the public from further crimes of the defendant; and
               (D)     to provide the defendant with needed educational or vocational training,
                       medical care, or other correctional treatment in the most effective manner.

   18 U.S.C. § 3553(a)(2).

           2. A Guidelines Sentence Is Reasonable in This Case

        The Government respectfully submits that a sentence within the Guidelines Range of 21 to
27 months is sufficient, but not greater than necessary, to comply with the purposes of sentencing.
Weighing the applicable factors under 18 U.S.C. § 3553(a)(2), it is clear that the seriousness of the
offense, and the need to promote respect for the law, provide just punishment, afford adequate
deterrence and protect the public, are all significant considerations in crafting a just sentence given
the conduct at issue in this case. A sentence within the Guidelines Range acknowledges the most
pernicious effects of the defendant’s conduct and its impact on individual victims, promotes due
respect for the laws designed to protect the financial security of both persons and institutions in
         Case 1:18-cr-00509-GBD Document 293 Filed 05/10/19 Page 5 of 6
                                                                                              Page 5


the United States, will serve to dissuade similarly situated conspirators and make more difficult
the task of those implementing the scheme overall, protects the public at large, and most
importantly will justly punish the defendant’s behavior within this far-reaching and damaging
conspiracy.

        First, a significant prison sentence is necessary to reflect the seriousness of the defendant’s
conduct, to promote respect for the law, and to provide just punishment. The conspiracy outlined
herein resulted in millions of dollars in losses to consumers. The victims of the conspiracy are, by
and large, everyday Americans. As reflected in victim impact statements, many victims devoted
considerable savings and emotional investment to their intended purchases – frequently classic
cars. Typically, these were not hyper-luxury items available only to those with a maximum
quotient of disposable income, but collector vehicles pursued by those who sought to access the
dreams and freedoms of their youth, or recall a bygone era. They sought cars or boats that connoted
a sense of history, status, and sentiment: a 1949 Chevy Truck, a Ford Bronco, an Airstream trailer.
Many of the victims have reported living on fixed or otherwise low incomes, saving funds, and
waiting for the right opportunity, and nearly all describe their surprise at being taken in by a
complex scam. The conspirators went to impressive lengths; far from a random, mass email
conceit, the conspirators posted advertisements using real business identities, took pains to provide
photographs, VIN numbers, registration information, insurance history, and detailed records about
the cars in an effort to prove their authenticity and bona fides as dealers.

        The defendant’s role in the case was therefore critical. By lending his name to shell
corporations and opening corporate banking accounts, the defendant played a crucial part in
convincing even careful victims to part with hundreds of thousands of dollars. Believing they
were sending their money to a business – cloaked with a presumption of legitimacy – the victims
did not suspect their money – and the seemingly legitimate individuals with which they were
communicating – would disappear. The conspiracy therefore requires something more of
participants like the defendant than that of a prototypical mule or courier. The defendant was
required to take on a corporate identity, propagate that elemental falsehood across multiple
financial institutions, and then act as the face of the conspiracy by entering the banks and
withdrawing large sums through direct interactions with bank employees, explaining the funds had
come from people, individuals whose names and intended purchases he needed to know should
the bank employee ask.

        The Government does not contend that the defendant was personally posting the ads or
acting as the principal contact with the victims, but his role implicated fundamental and repeated
misrepresentations to the banks and direct contact with the victims’ funds, some of which he kept,
and some of which he passed along to conspirators outside of the United States. Thus, the
defendant was required by his role to be aware of new victims, their identities and intended
purchases, and the times that they had opened themselves up to the fraud; it was the defendant’s
job to make sure the banks distributed that money as quickly as possible. Simply put, the fraud
cannot be completed without front-line participants like the defendant.

        Second, a sentence within the stipulated Guidelines range is significant, and is necessary
to afford adequate deterrence to both the defendant as well as others similarly situated. While
specific deterrence is relevant to the defendant’s case, the Government submits that general
         Case 1:18-cr-00509-GBD Document 293 Filed 05/10/19 Page 6 of 6
                                                                                          Page 6


deterrent is the more resonant concern here. As is evidenced by the size of this case, the amount
of loss to victims, and the number of victims, the crimes committed by the victim are both
incredibly serious and all too common. Indeed, the defendant here came to the United States to
perpetrate this fraud, where he lived in a house with three other individuals engaged in the same
fraudulent activity. A sentence within the Guidelines Range will help send a message to other
individuals that taking part in such activity is not a risk-free enterprise.

   D. Conclusion

        For the reasons set forth above, the Government respectfully requests that the Court impose
a sentence on the defendant within the Guidelines Range of 21 to 27 months’ imprisonment, as
such a sentence would be sufficient but not greater than necessary to serve the legitimate purposes
of sentencing.


                                                 Respectfully submitted,

                                                 GEOFFREY S. BERMAN
                                                 United States Attorney



                                                 By: _____________________________
                                                    Emily A. Johnson
                                                    Matthew J.C. Hellman
                                                    Daniel G. Nessim
                                                    Assistant United States Attorneys
                                                    (212) 637-2409/2278/2486
